UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1005



BRIAN E. KING,

                                            Plaintiff - Appellant,

          versus


RICHMOND POLICE,

                                             Defendant - Appellee.




                            No. 98-1007



BRIAN E. KING,

                                            Plaintiff - Appellant,
          versus


CHERYL BRANCH,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (MISC-97-25-3, MISC-97-24-3)
Submitted:    May 28, 1998                Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Brian E. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     The district court denied Brian King leave to proceed in forma
pauperis in these cases and dismissed the complaints. Because the

materials submitted by King do not support his assertion of pov-

erty, we affirm the district court's action. 28 U.S.C.A. § 1915(a)

(West 1994 & Supp. 1998). However, we modify the judgment to be

without prejudice. We grant leave to proceed in forma pauperis for

purposes of this appeal only. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.



                                             AFFIRMED AS MODIFIED


                                2